Citation Nr: 0210290	
Decision Date: 08/22/02    Archive Date: 08/29/02	

DOCKET NO.  97-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with sciatic irritation, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for right biceps tendon 
avulsion as secondary to service-connected lumbosacral strain 
with sciatic irritation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
August 1975.

This matter arises from various rating decisions rendered 
since November 1996 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho, that denied the 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

The Board remanded the case to the RO for further development 
and adjudication in November 1999.  At that time, the 
additional issues of the veteran's entitlement to specially 
adapted housing assistance or a special home adaptation 
grant, and entitlement to an automobile or other conveyance 
and adaptive equipment also had been appealed to the Board.  
However, in January 2002, the veteran withdrew his appeal 
regarding these issues.  See 38 C.F.R. § 20.204(c) (2001).  
As such, the Board will limit its review to the issues listed 
on the cover page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  Symptomatology associated with lumbosacral strain with 
sciatic irritation is limited to broad-based disc bulging and 
mild spinal stenosis at L4-L5 with mild bilateral 
neuroforaminal narrowing accompanied by moderate L5 
radiculopathy and subjective complaints of pain in the area 
of the lumbar spine.  

3.  A right biceps tendon avulsion did not arise as the 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Lumbosacral strain with sciatic irritation is not more 
than 40 percent disabling under applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.71, Diagnostic 
Codes (DC) 5292, 5293 (2001).

2.  A right biceps tendon avulsion is not proximately due to 
a service-connected disability, and has not been aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further observes that in Bernklau, supra., the 
Federal Circuit also commented:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case 
and various supplemental statements of the case that informed 
him of the evidence used in conjunction with his claims, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  Thus, he 
was provided adequate notice as to the evidence needed to 
substantiate his claims.  He also was given an opportunity to 
submit additional evidence in support of his claims.  The 
record indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
disposition of the issues on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information for evidence is needed.  Moreover, 
as the record is complete, the obligation under VCAA for VA 
to advise a claimant as to the division of responsibilities 
between VA and the claimant in obtaining evidence is moot.  
Finally, in view of the narrow questions of law and fact on 
which this case turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate the claims.  

II.  Increased Rating for Lumbosacral Strain with Sciatic 
Irritation

Background

The veteran claims that the disability at issue is more 
severe than currently evaluated.  He cites pain and weakness 
in the lower extremities in support thereof.  In this regard, 
disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  38 
U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet.App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet.App. 55, 
58 (1994).  

Residuals of lumbosacral strain with sciatic irritation have 
been evaluated pursuant to the provisions of 38 C.F.R. 
§ 4.71a, DC 5292, 5293 pertaining to limitation of motion of 
the lumbar spine and intervertebral disc syndrome.  Pursuant 
thereto, a 40 percent disability evaluation shall be assigned 
for severe limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, DC 5292.  Alternatively, a 40 percent 
disability evaluation shall be assigned for recurring attacks 
of intravertebral disc syndrome with intermittent relief; a 
60 percent disability evaluation is not warranted unless 
symptomatology is persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  In addition, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  It is within this context that the facts in this case 
must be examined.

The facts are as follows.  Service medical records indicate 
that the veteran injured his low back after falling from a 
helicopter in August 1974.  He complained of muscle pains in 
the lumbar region.  Muscle strain was diagnosed.  During the 
following month, the veteran complained of weakness in his 
legs.  However, studies conducted, to include x-ray studies, 
were within normal limits.  In February 1975, 
the veteran again was seen with complaints of low back pain 
and numbness in the left leg.  Range of motion of the lumbar 
spine was only slightly to moderately limited; however, L4 
and L5 radiculopathy secondary to disc protrusion was 
diagnosed.

The veteran underwent a VA physical examination in May 1980.  
He indicated that he experienced almost constant pain in his 
low back, and that he experienced numbness in both legs over 
the outer aspect with shooting pain into the lateral 
posterior aspect of both legs.  Reflexes in the lower 
extremities were noted to be intact, but some sensory 
decrease over the lateral aspect of both thighs was noted.  
Forward flexion of the lumbar spine was limited to 
75 degrees, lateral flexion was limited to 5 degrees, and 
extension was limited to 5 degrees.  Recurrent lumbosacral 
strain with moderate to marked symptomatology, along with 
radicular involvement with hypoesthesia manifesting nerve 
root pressure in L4, L5 and L5-S1 roots bilaterally was 
diagnosed.

The veteran again underwent a VA physical examination in 
September 1992.  This was performed by the examiner who had 
examined the veteran in 1980.  The examiner noted decreased 
sensation over the lateral left leg to the lateral foot.  
Motions of the lumbar spine were markedly limited.  
Tenderness to deep palpation in the left lower lumbar area 
with tenderness to palpation and paravertebral muscle spasm 
particularly on the left side also was observed.  The 
examiner also noted that the sciatic notch on the left side 
was tender.  Recurrent lumbosacral strain, with L4-L5 and L5-
S1 radiculopathy on the left side, with some spinal stenosis 
and marked left paravertebral muscle spasm and sciatic 
irritation with moderate to severe symptomatology and marked 
limitation of motion of the lumbar spine was diagnosed.  

In May 1996, the appellant was seen by a private 
neurosurgeon.  The veteran complained of pain and numbness in 
both legs and indicated that he has "good days and bad days."  
At that time, he was able to walk with a walker.  The 
physician 
reviewed the veteran's records dating back to January 1989.  
These included the reports of a magnetic resonance imaging 
scan conducted in July 1993 which reflected some broad-based 
disc bulging and mild spinal stenosis at L4-L5 with mild 
bilateral neuroforaminal narrowing.  The physician concluded 
that the veteran had nonphysiologic subjective weakness of 
both lower extremities, and indicated that the minimal spinal 
stenosis at L4-L5 with disc bulging could not possibly 
account for the "inappropriate ... lower extremity deficit."

A VA physician saw the veteran on an outpatient basis in June 
1998.  The physician concluded that the sensory deficits 
noted in the veteran's lower extremities were inconsistent 
with findings on electrodiagnostic and magnetic imaging 
studies.

The veteran again underwent a VA physical examination in 
February 2000.  At that time, the veteran was wheelchair-
bound.  The examiner concluded that there was a wide lack of 
correlation between the injury to the veteran's lumbosacral 
spine and symptomatology associated with the veteran's lower 
extremities.  The physician concluded that there was a high 
probability that the loss of use of the veteran's lower 
extremities was psychosomatic and nonphysiologic in etiology.

Analysis

The foregoing indicates that the 40 percent disability 
evaluation currently assigned accurately reflects 
symptomatology associated with the veteran's service-
connected lumbosacral strain with sciatic irritation.  He 
apparently suffers from recurring attacks of severe 
intravertebral disc syndrome with only intermittent relief.  
However, the clinical evidence does not demonstrate 
pronounced intravertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc.  See 38 C.F.R. § 4.71a, DC 5293.  (Emphasis 
added)  None of the physicians that has either examined or 
treated the veteran has associated the paraplegia currently 
experienced 
by the veteran with the disability at issue.  To the 
contrary, the competent opinions of record have dissociated 
the service-connected disability from the manifestations of 
paraplegia.  In addition, it does not appear that any other 
diagnostic code contained in 38 C.F.R. Part 4 (2001) would 
afford the appellant a higher disability evaluation.  The 
provisions of 38 C.F.R. § 4.71a, DC 5292, provide for no more 
than a 40 percent rating for severe limitation of motion of 
the lumbar spine; a higher rating would be warranted based 
upon limitation of motion only if complete bony fixation was 
evident.  See 38 C.F.R. § 4.71a, DC 5286 (2001).  No evidence 
of ankylosis is found in the appellate record.  Thus, a 
higher disability evaluation based upon "functional loss" is 
not warranted under any other diagnostic code pertaining to 
the lumbar spine.  See 38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 206 (1995).  As such, there is no 
reasonable basis upon which to predicate a grant of the 
benefit sought.

The Board notes further that the extra schedular provisions 
of 38 C.F.R. § 3.321(b)(1)(2001) are not for application in 
this case.  The veteran currently is receiving a total 
disability rating based upon individual unemployability.  See 
38 C.F.R. § 4.16 (2001).  Thus, the affect that this 
disability has had upon the veteran's employability already 
has been taken into consideration in determining his combined 
disability rating.  As such, the provisions of 38 C.F.R. 
§ 3.321(b)(1) are moot.  


III.  Service Connection for Right Biceps Tendon Avulsion

The veteran does not contend, nor does the record otherwise 
indicate, that the disability at issue was incurred as a 
direct result of the veteran's military service.  Thus, the 
various provisions of 38 C.F.R. Part 3, (2001) regarding a 
grant of service connection on a direct basis are not for 
consideration.  Alternatively, service connection may be 
granted for disability that is approximately due to, or the 
result of, a service-connected disability.  See 38 C.F.R. 
§ 3.310.  Moreover, service connection may be granted if a 
disability that is otherwise nonservice-connected is 
aggravated by either one or a combination of, a veteran's 
service-connected 
disabilities.  See Allen v. Brown, 7 Vet.App. 439 (1995).  It 
is within this context that the veteran's claim for service 
connection for right biceps tendon avulsion must be 
evaluated.

The record indicates that the veteran ruptured the right 
biceps tendon at the distal insertion on the radius in June 
1996.  He indicated that this resulted from a fall when his 
wheelchair tipped over.  The tear was repaired surgically 
during the latter part of June 1996.  The veteran contends 
that this disability should be granted service connection 
because it resulted from his use of a wheelchair, and that 
such use is required by paraplegia resulting from his 
service-connected lumbar strain with sciatic irritation.  
However, as noted previously, paraplegia in the veteran's 
lower extremities has not been linked clinically to his 
service-connected low back disability.  Both VA and private 
physicians have concluded that paraplegia in the veteran's 
lower extremities cannot reasonably be attributed to the 
minimal spinal stenosis and L4-L5 disc bulging associated 
with his service-connected disability.  Given that the use of 
a wheelchair by the veteran cannot be attributed to a 
service-connected disability, any injuries, to include the 
right biceps tendon avulsion that occurred in June 1996, also 
cannot reasonably be attributed to a service-connected 
disability.  As such, service connection for this disability 
is not warranted as being either approximately due to, or 
aggravated by, a service-connected disability.  See 38 C.F.R. 
§ 3.310; Allen, 7 Vet.App. 439 (1995).

The Board finds as to all material issues that the evidence 
is not so evenly balanced, and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F. 3d. 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"considers" all the evidence and material of record; the 
benefit of the doubt provision only applies when there is an 
approximate balance of positive and negative evidence).


ORDER

An increased rating for lumbosacral strain with sciatic 
irritation is denied.

Service connection for residuals of a right biceps tendon 
avulsion is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

